 

Moody National REIT II, Inc. 8-K [mnrtii-8k_032018.htm]

 

Exhibit 10.1 

 

AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED DEALER MANAGER AGREEMENT

 

This Amendment No. 2 to the Agreement (as defined below) is made and entered
into as of this 19th day of March, 2018 by and among Moody National REIT II,
Inc., a Maryland corporation (the “Company”), Moody National Operating
Partnership II, LP, a Delaware limited partnership and the Company’s operating
partnership subsidiary (the “Operating Partnership”), Moody Securities, LLC,
Inc., a Delaware limited liability company (the “Dealer Manager”), and Moody
National Advisor II, LLC, a Delaware limited liability company and the Company’s
advisor (the “Advisor”).

 

RECITALS

 

WHEREAS, the Company previously filed a Registration Statement on Form S-11
(File No. 333-198305) to register for offer and sale up to $1.1 billion in
shares of its common stock (the “Offering”), consisting of up to $1.0 billion in
shares in any combination of Class A common stock, $0.01 par value per share
(the Class A Shares were formerly the sole class of the Common Stock) (the
“Class A Shares”), Class D common stock, $0.01 par value per share (the “Class D
Shares”), Class I common stock, $0.01 par value per share (the “Class I Shares”)
and Class T common stock, $0.01 par value per share (the “Class T Shares” and,
together with the Class A Shares, the Class D Shares and the Class I Shares, the
“Shares”) in the Primary Offering and up to $100 million in Shares pursuant to
the Company’s distribution reinvestment plan at the prices disclosed in the most
recent Prospectus or supplement thereto;

 

WHEREAS, in connection with the Offering, the Company, the Operating
Partnership, the company’s Sponsor and the Dealer Manager have entered into a
Second Amended and Restated Dealer Manager Agreement, dated June 12, 2017 (as
may be amended or restated from time to time, the “Agreement”), and the Dealer
Manager has subsequently entered into Participating Dealer Agreements, dated
various dates, with participating dealers;

 

WHEREAS, the Company, the Operating Partnership, the Dealer Manager and the
Advisor previously entered into Amendment No. 1 to the Agreement; and

 

WHEREAS, the Company, the Operating Partnership, the Dealer Manager and the
Advisor now desire to further amend the Agreement to reduce the Class A Dealer
Manager Fee.

 

NOW THEREFORE, effective as of the date first written above, the Company, the
Operating Partnership, the Dealer Manager, and the Advisor hereby modify and
amend the Agreement and agree as follows:

 

1.Defined Terms. Capitalized terms used herein and not defined herein shall have
the meanings set forth in the Agreement.

 

 

 

 

2.Amendment to Sections 5.2(b) of the Agreement.

 

Sections 5.2(b) is hereby deleted in its entirety and replaced with the
following:

 

(b)       Dealer Manager Fee.   The Advisor or its affiliates other than the
Company will pay to the Dealer Manager (i) an up-front dealer manager fee in the
amount of up to 2.5% of the sales price of the Class A Shares in the Primary
Offering, all or a portion of which may be reallowed to the Participating Dealer
who sold the Offered Shares giving rise to such commissions (the “Class A Dealer
Manager Fee”); (ii) an up-front dealer manager fee in the amount of up to 1.0%
of the sales price of the Class I Shares in the Primary Offering, all or a
portion of which may be reallowed to the Participating Dealer who sold the
Offered Shares giving rise to such commissions (the “Class I Dealer Manager
Fee”), and all of which will be waived for purchases made through unaffiliated
registered investment advisors; and (iii) an up-front dealer manager fee in the
amount of up to 2.5% of the sales price of the Class T Shares in the Primary
Offering, all or a portion of which may be reallowed to the Participating Dealer
who sold the Offered Shares giving rise to such commissions (the “Class T Dealer
Manager Fee,” and together with the Class A Dealer Manager Fee, the “Dealer
Manager Fees”) as described in the Prospectus. The Dealer Manager’s reallowance
of Dealer Manager Fees to a particular Participating Dealer shall be as set
forth in Schedule I to the Participating Dealer Agreement with such
Participating Dealer, and such reallowance, if any, shall be determined by the
Dealer Manager in its discretion based on factors including, but not limited to,
the number of shares sold by such Participating Dealer and the assistance of
such Participating Dealer in marketing the Offering. The Company will not pay
any portion of the dealer manager fees and has no obligation of any kind to pay
such fees.

 

3.Amendment. This Amendment may not be amended or modified except in writing
signed by all parties.

 

4.Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of Delaware.

 

5.Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute a single
instrument.

 

2 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written. 

 

  THE COMPANY:       MOODY NATIONAL REIT II, INC.         By: /s/ Brett C. Moody
    Name: Brett C. Moody     Title: Chief Executive Officer and President

 

  THE OPERATING PARTNERSHIP:       MOODY NATIONAL OPERATING PARTNERSHIP II, LP  
      By: Moody National REIT II, Inc., its general partner           By: /s/
Brett C. Moody       Name: Brett C. Moody       Title: Chief Executive Officer
and President

 

  THE ADVISOR:         MOODY NATIONAL ADVISOR II, LLC         By: Moody National
REIT Sponsor, LLC           By: Moody National REIT Sponsor SM, LLC            
By: /s/ Brett C. Moody       Name: Brett C. Moody       Title: Chief Executive
Officer and President

 

ACCEPTED and AGREED as of the date first above written:

 

THE DEALER MANAGER:

 

MOODY SECURITIES, LLC

 

By: /s/ Melinda G. LeGaye     Name: Melinda G. LeGaye     Title: President  

 

Signature Page to Amendment No. 2 to the Dealer Manager Agreement and
Participating Dealer Agreement

 

 

 